RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Gold sued Scofield in Cleveland Municipal Court to recover damages for personal injuries claided to have been suffered by slipping and falling on a wet and soapy floor in the hallway of the office building controlled by Scofield, as trustee. The jury returned a verdict for $500. At the close of the evidence in the trial court counsel for Scofield requested the judge to give the following charge: “Unless you find by a preponderance of the evidence that the floor where the plaintiff claims to have fallen was covered with water and soap as alleged in plaintiff’s statement of claim, your verdict must be for the defendant.” The court refused to give this charge. This is assigned as error. In reversing the judgment, the Court of Appeals held:
1. “We are unable to discover any reason why the instruction, which was requested, should not have been given to the jury. It is a plain and unequivocal statement of the law directly applicable to the case made by the pleadings and evidence. The failure to give the instruction was clearly prejudicial error requiring a reversal of the judgment.”